DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Claim Objections
Claim 1 objected to because of the following informalities:  the claim recitation “...a human body...” in line 4 should be amended to read –the patient body.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  the claim recitation “attached to intersections of fourth and fifth left and right intercostal space outer midclavicular lines and middle axillary lines, respectively, continuously measure and analyze the reflected wave for the predetermined duration” in lines 3-5 should be amended to read -- attached to intersections of fourth and fifth of left and right intercostal space outer and configured to continuously measure and analyze the reflected wave for the predetermined duration.--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The claim limitation “a control module” in claim 1, and all dependent claims thereof.
The claim limitation “a control module” is a term used as a substitute for “means” that is a generic placeholder, the generic placeholder (“control module”) is modified by functional language (“configured to measure an intensity of the reflected wave...” see lines 6-11 of claim 1), and the generic placeholder is not modified by sufficient structure. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations “a control module” does invoke 35 U.S.C. 112 (f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-3, claim limitation “a control module” in claim 1 invokes 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure for the claimed function.   The specification does mention the control module (par. [0028] of the PG Pub. version of the specification states “Referring again to FIG. 1, the control module 20 includes: a data analysis unit 22 which analyzes the ultrasound radio frequency data received from the ultrasound frequency module 10 and determines whether a pulmonary edema occurs; a display unit 24 which displays the ultrasound radio frequency data; and an alarm unit 26 which provides a warning alarm through a voice, an image, or the like when determining a pulmonary edema”), however, the specification does not disclose the sufficient definite structure for “control module” as required under 35 U.S.C. 112 (f).    The element “data analysis unit” is also generic placeholder because it does not represent sufficiently definite structure. Therefore, the Applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the claim limitations, and also, the present record does not explicitly say the sufficient structure for these claim limitations. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 1-3, claim limitation “control module” in claim 1 invokes 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what Applicant intends to use as the structure to accomplish the claimed function. The specification does mention the control module (par. [0028] of the PG Pub. version of the specification states “Referring again to FIG. 1, the control module 20 includes: a data analysis unit 22 which analyzes the ultrasound radio frequency data received from the ultrasound frequency module 10 and determines whether a pulmonary edema occurs; a display unit 24 which displays the ultrasound radio frequency data; and an alarm unit 26 which provides a warning alarm through a voice, an image, or the like when determining a pulmonary edema”), however, the specification does not disclose the sufficient definite structure for “control module” as required under 35 U.S.C. 112 (f).  The element “data analysis unit” is also generic placeholder because it does not represent sufficiently definite structure.  Therefore, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what applicant intends to use to accomplish the claimed functions. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pamnani et al. (US 20150150503; hereinafter Pamnani), in view of Thakur et al. (US2017/0281097; hereinafter Thakur).
Regarding claim 1, Pamnani discloses apparatus, system and method for monitoring extravascular lung water.  Pamnani shows a pulmonary edema monitoring apparatus (see 10 in fig. 1A; par. [0036] states “external acoustic diagnostic device 10”; par. [0052] states “to transmit and receive acoustic energy, which the processor 40 may then analyze to monitor extravascular lung water or pulmonary edema, as described elsewhere herein”) comprising:
An ultrasound frequency module (par. [0036] states “housing or encasement material 20 carrying components of the device 10, including one or more acoustic transducers 30, processors 40, power sources 50, and the like, e.g., to monitor the extravascular lung water status of a patient”) configured to be attached to a chest of a patient (fig. 7 shows that the module is attached to chest of a patient; par. [0042] states “In one embodiment, the adhesive region 28 may extend substantially continuously around the periphery of the patient contact surface 22. Alternatively, adhesive or other tacky material may be provided intermittently or discontinuously around and/or otherwise on the periphery and/or may be configured in various geometric patterns, such as radial or concentric stripes and the like (not shown), to provide adequate adhesion to the patient's skin to prevent unintentional removal of the device 10”), generate an ultrasound at every predetermined time (par. [0052] states “For example, the processor 40 may activate the transducer elements 34 individually, i.e., sequentially or otherwise alternately, e.g., 34(1) first, 34(2) second, . . . to 34(n) cyclically, to transmit and receive acoustic energy”), and receive a reflected wave reflected from an inside of a human body for a predetermined duration (par. [0052] states “As shown schematically in FIG. 3, the acoustic transducer 30 may be activated such that the surface of a first transducer element 34(1) transmits incident acoustic energy 36i and receives reflecting acoustic energy 36r [...] receive acoustic energy, which the processor 40 may then analyze to monitor extravascular lung water or pulmonary edema, as described elsewhere herein”; par. [0053] states “transducer 30 may be configured to transmit acoustic energy at a frequency between about five and fourteen Megahertz (5-14 MHz)”); and
A control module (see 40 in fig. 1B)) configured to measure an intensity of the reflected wave (par. [0060] states “The processor 40 may calculate the frequency, intensity, width, and/or other properties of these sustained acoustic echoes 36r, e.g., over a predetermined period of time to monitor the patient's extravascular lung water status”), determine that a pulmonary edema has occurred from the intensity of the reflected wave increases to be greater than a predetermined value  for the predetermined duration (par. [0060] states “The processor 40 may calculate the frequency, intensity, width, and/or other properties of these sustained acoustic echoes 36r, e.g., over a predetermined period of time to monitor the patient's extravascular lung water status”; par. [0062] states In an exemplary embodiment, the processor 40 may divide the reflected acoustic echoes or images into sections, e.g., "pixels" (even though no actual image may actually be displayed) and determine whether the intensity of individual sections exceed a predetermined brightness threshold, which is determined based on the intensity of the acoustic energy received by the acoustic transducer 30. If so, the identified sections may be considered "white space" and the number of such "white space" sections as a function of the total number of sections may be monitored, e.g., as a percentage or other value, over time to detect changes in the amount of extravascular lung water present. For example, if the percentage of "white space" increases over time, e.g., from substantially continuous or discontinuous images, the processor 40 may determine that the amount of extravascular lung water within the patient's thorax is increasing), and
Provide an alarm based on the determination of the pulmonary edema (par. [0067] states “the device 10 may include one or more output devices 70, e.g., a display or other visual indicator, a speaker or other audible indicator, and the like. In exemplary embodiments, the output device 70 may include one or more of an LCD or other display, a series of LED lights, an alert or alarm, and the like, e.g., to notify the patient and/or their caregiver of a worsening or otherwise changed condition”).
But, Pamnani fails to explicitly state a relative ratio of the intensity of the wave to an initial wave increases to be greater than predetermined value. 
Thakur is in the same field of endeavor and disclose system and method for detecting worsening heart failure.  Thakur teaches that heart failure (HS) is characterized by pulmonary edema (par. [0004] states “”In many CHF patients, elevated pulmonary vascular pressures may cause fluid accumulation in the lungs over time. The fluid accumulation may precede or coincide with worsening of HF such as episodes of HF decompensation. The HF decompensation may be characterized by pulmonary or peripheral edema, reduced cardiac output, and symptoms such as fatigue, shortness of breath, and the like”).  Thakur teaches determining a relative ratio of the intensity of the wave to an initial wave increases to be greater than  predetermined value (par. [0097] states “At 751, a heart sound signal metric of a ratio of S3 to S1 heart sound intensity (S3/S1) may be compared to a threshold T1 to generate a primary detection indication D1. If S3/S1 exceeds the threshold T1, then the worsening cardiac event is deemed detected at 754”; the examiner notes that the in view of the comparison of the detected sound intensity of two waves and when the comparison is exceed the threshold value, then a worsening cardiac even is deemed detect, and stated in par. [0004], heart failure is characterized by pulmonary edema).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a relative ratio of the intensity of the wave to an initial wave increases to be greater than a predetermined value in the invention of Pamnani, as taught by Thakur, to provide an accurate monitoring device by having additional method of detecting pulmonary edema, and also be able to detect mechanical function of heart and provide accurate detection of heart failure events which may reduce cost associated with HF hospitalization  (par. [0007] of Thakur states “Frequent monitoring of CHF patients and timely and accurate detection of WHF events may reduce cost associated with HF hospitalization”).

    PNG
    media_image1.png
    458
    614
    media_image1.png
    Greyscale
Regarding claim 3, Pamnani in view of  Thakur disclose the invention substantially as described in the 103 rejection above, furthermore, Pamnani shows wherein the ultrasound frequency module comprises four ultrasound frequency modules configured to be attached to a patient (fig. 7 on right shows four ultrasound frequency module configured to be attached to a chest of a patient), and continuously measure (par. [0064] states “The device 10 may substantially continuously monitor the thorax, e.g., for periods of days or weeks”) and analyze the reflected wave for the predetermined duration (par. [0064] states “The device 10 may substantially continuously monitor the thorax, e.g., for periods of days or weeks”).  With regards to claim limitations “...configured to be attached to intersections of fourth and fifth, left and right intercostal space outer midclavicular lines, middle axillary lines, respectively” are directed to intended use of the system.  It has been held that a limitation with respect to the manner in which a claimed apparatus is intended to be employed does not differential the claimed apparatus from a prior art apparatus satisfying the claim structural limitations. MPEP 2114 states that an apparatus claims cover what a device is, not what a device does.  A claim containing a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  As stated above, prior art Pamnani shows four ultrasound frequency modules, wherein the ultrasound frequency module comprises four ultrasound frequency modules configured to be attached to a patient (fig. 7 shows four ultrasound frequency module configured to be attached to a chest of a patient; par. [0021] states “a diagnostic device is provided that includes an adhesive region capable of fixating to a skin of a thorax region”) .  Furthermore, Pamnani states that the thorax maybe divided into separate regions and multiple of devices 10 may be placed at various locations, such as patient’s side, which maybe have highest correlations with instances of pulmonary edema (par. [0056] states “the thorax may be divided into separate regions and multiple devices 10 may be placed at various locations. In an exemplary embodiment, the device(s) 10 may be placed at lateral locations along the patient's side, which may have the highest correlations with instances of pulmonary edema”).  Pamnani in view of Thakur disclose all the structural limitations of claim 3, and therefore, is capable of performing the intended use as set forth by claim 3 (“configured to be attached to intersections of fourth and fifth, left and right intercostal space outer midclavicular lines, middle axillary lines, respectively”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pamnani et al. (US 2015/010503; hereinafter Pamnani), in view of Thakur et al. (US2017/0281097; hereinafter Thakur) as applied to claim 1 above, and further in view of McKinnis et al. (US 2014/0276083; hereinafter McKinnis).
	Regarding claim 2, Pamnani and disclose the invention substantially as described in the 103 rejection above, furthermore, Pamnani shows wherein the ultrasound frequency module comprises a probe (par. [0036] states “including one or more acoustic transducers 30”; see 30’ in fig. 2B) configured to generate the ultrasound and receive the reflected wave (par. [0046] states “the processor 40 may include a driver circuit for activating the acoustic transducer 30 to transmit acoustic energy, and a processor circuit for analyzing reflected acoustic energy received by the acoustic transducer 30”); and
	An attachment part arranged on a periphery of the probe (the outer housing 20 which comprises one piece combination of back surface 24’ and contact surface 22’ in fig. 2b; par. [0045] states “Alternatively, there may be no encasement material between the gel reservoir 26 and the lower surface 32 of the acoustic transducer 30 may form a ceiling for the gel reservoir 26, thereby directly coupling the exposed surface 32 of the acoustic transducer 30 to acoustic coupling material within the gel reservoir 26”) and configured to be attached to a skin of the patient (fig. 7 shows the probe is attached to patient’s skin), injecting into an opening formed in the attachment part (see 27’ in fig. 2B), and a gel is injected into a space between the probe and the skin to minimize an acoustic resistance between the probe and the skin (par. [0040] states “a device 10' (otherwise similar to the device 10 and/or other devices herein) may be provided in which the housing 20' has one or more injection holes 27' (e.g., two as shown) that communicate between the outer surface 24' and the gel reservoir 26,' e.g., allowing gel or other coupling material to be injection into the gel reservoir 26' from the outside of the device 10,' e.g., before or after being placed on a patient's skin”).
	But, Pamnani in view of Thakur does not explicitly state using a syringe to inject the gel (ultrasound coupling medium). 
	McKinnis is in the same filed of endeavor and discloses ultrasound system.  McKinnis teaches using a syringe to inject ultrasound coupling medium (par. [0028] states “The coupling medium is loaded into a syringe with a needle (not shown) or other appropriate injection device. Using the syringe with needle as a particular example, the needle is inserted through injection port 60, so that the open tip of the needle is within chamber 26. The coupling medium is then forced through the needle and into chamber 26, as by pressing a syringe plunger).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of using a syringe to inject the ultrasound coupling medium in the invention of Pamnani in view of Thakur, as taught by McKinnis, to provide a fast, inexpensive and easy way to inject the coupling medium. 

Response to Arguments
The previous rejection under 35 USC 112 (a) has been withdrawn in view of Applicant’s amendment to claim 1.
The previous rejection under 35 USC 112 (b) has been withdrawn in view of Applicant’s amendment to claim 1.
Applicant’s remarks with regards to claim limitation “a control module configured to measure an intensity of the reflected wave, determine that a pulmonary edema has occurred when a relative ratio of the intensity of the reflected wave to an initial reflected wave increases to be greater than a predetermined value for the predetermine duration, and provide an alarm based on the determination of the pulmonary edema” on page 4 to top of page 8 have been considered and the Examiner agrees that the specification does have support for the claim limitations.  However, the Examiner note that the specification does not disclose the sufficient structure for “control module” as required under 35 U.S.C. 112 (f).

The claim limitation “control module” invokes 35 USC 112 (f) because the claim limitation “a control module” meets the 3-prong analysis as stated in MPEP (see MPEP 2181).  The claim limitation “control module” is a term used as a substitute for “means” that is a generic placeholder, the generic placeholder (“control module”) is modified by functional language (“configured to measure an intensity of the reflected wave...” see lines 6-11 of claim 1), and the generic placeholder is not modified by sufficient structure. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Applicant on page 5 states that the claim element “control module” is a well-known term used in the industry of medical equipment, the Examiner respectfully disagrees.  The Applicant cites U.S. Patent Application Publication No. 2008/0275359 and states that the element “control unit” which is disclosed by U.S. Patent Application Publication No. 2008/0275359 as an example that control unit and control module are similar, and both are well know, the Examiner respectfully disagrees.  The Examiner notes that both elements “control unit” and “control module” are not well known structure in the medical equipment, and both invoke 35 USC 112 (f).  Furthermore, MPEP 2181 lists example of non-structural generic placeholders that may invoke 35 USC 112 (f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for.".  Therefore, the Examiner maintains that the claim element “control module” is a  generic placeholder, and the specification does not have sufficient definite structure for accomplishing each of the  claimed functions of “a control module configured to measure an intensity of the reflected wave, determine that a pulmonary edema has occurred when a relative ratio of the intensity of the reflected wave to an initial reflected wave increases to be greater than a predetermined value for the predetermine duration, and provide an alarm based on the determination of the pulmonary edema” as recited under 35 USC 112 (f).   

Applicant’s arguments with respect to prior art rejection of claim 1, bottom of page 8 to page middle of page 11, have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided new rejection (Pamnani in view of Thakur) to address claim 1.

Applicant's remarks on bottom of page 11 to top of page 12 are related to depending claims and tertiary references relied upon have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations from the additional references, but merely rely on the alleged deficiency  of prior art rejection of claim 1.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793